Citation Nr: 0534963	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  96-51 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.  He thereafter served in the Reserve, with 
periods of Active Duty for Training (ACDUTRA), including from 
June 25, 1988, to July 9, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  In March 2000, the Board issued a decision denying 
entitlement to service connection for low back disability.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a November 
2000 Order, the Court granted a joint motion filed by the 
parties, and vacated and remanded the March 2000 Board 
decision.  The Board thereafter remanded the case in October 
2001.

In an April 2003 decision, the Board again denied entitlement 
to service connection for low back disability.  The veteran 
appealed the April 2003 decision to the Court, and in an 
April 2005 memorandum decision, the Court vacated and 
remanded the April 2003 Board decision.  The case was 
thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The April 2005 memorandum decision by the Court essentially 
concluded that the Board erred in failing to ensure 
compliance with the October 2001 Board remand instructions 
concerning VA examination of the veteran.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Specifically, the Court 
pointed out that the Board included the following instruction 
in the October 2001 remand as to the requested VA 
examination:

Based on examination findings, a 
review of historical records, and 
medical principles, the doctor 
should provide a medical opinion, 
with full rationale, as to the date 
of onset and etiology of the 
veteran's current low back disorder, 
including whether it is related to 
problems during his November 1974-
November 1978 active duty and during 
his period active duty for training 
period between June and July 1988.

The Court noted that in response to the October 2001 remand, 
a VA examination was conducted in October 2002, but that the 
examiner did not address the "date of onset and etiology."  
Instead, the examiner "summarily concluded" that it was 
unlikely that the current back disorder was related to 
service.  The Court concluded that the examination did not 
comply with the October 2001 remand instruction.

The Court also stated that the examiner failed to discuss the 
October 1998 and January 2000 opinions of a Dr. Doyle, who 
opined that: 1) the veteran had a weakness in the disc area 
that was aggravated between 1988 and 1991 and which finally 
ruptured in 1991; and that 2) the veteran's ruptured disc was 
"as likely as not" connected to his in-service injury.

By way of history, the Board notes that during his period of 
active service, the veteran was diagnosed with thoracic spine 
dysfunction, but not with any lower back disorder 
notwithstanding complaints of low back pain in December 1977.

On July 1, 1988, during a period of ACDUTRA, the veteran 
reported experiencing back pain after a twisting injury while 
getting out of a car two days earlier; he was diagnosed with 
a low back strain.  X-ray studies in August 1988 showed 
slight narrowing of the intraspace between L5 and S1 which 
could be due to a disc pathology.  The studies also showed 
minimal sclerotic changes of the L5 and S1 facet joints on 
the right, probably due to degenerative changes.  Following 
the August 1988 studies, the evidence is silent for any 
reference to back pathology until October 1991, when the 
veteran sustained a herniated disc at his civilian job.

In light of the Court's findings as to the adequacy of the 
October 2002 VA examination, the Board will remand the case 
for further development.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the etiology of any current 
low back disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran which have not 
been secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
veteran by an orthopedist to determine 
the nature and etiology of any current 
low back disorder.  All indicated 
studies, tests and evaluations deemed 
necessary must be performed.  With 
respect to each low back disorder 
identified, the examiner must provide an 
opinion with respect to each of the 
following:

A.  What is the date of onset of the 
low back disorder?

B.  Is it at least as likely as not 
that any diagnosed low back disorder 
is etiologically related to the 
veteran's active service from 
November 1974 to November 1978, 
including to any event or incident 
therein, or was lumbar arthritis 
present within one year of his 
discharge therefrom?

C.  Is it at least as likely as not 
that any diagnosed low back disorder 
is etiologically related to the 
veteran's period of active duty for 
training from June 25, 1988 to July 
9, 1988, including to the low back 
strain experienced therein?

In answering the above questions, the 
examiner must specifically address the 
opinions expressed in the May 1997 
opinion by Gene Royer, D.O.; and in the 
October 1998 and January 2000 opinions of 
Dr. Robert Doyle. 

The claims folder must be made available 
to the examiner for proper review of the 
complete  medical history. 

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


